                 Case 1:19-cv-02127-VEC Document 56 Filed 12/23/19 Page 1 of 1


  manatt                                                                                                   Robert A. Jacobs
                                                                                                Manatt, Phelps & Phillips, LLP
                                                                                                  Direct Dial: (310) 312-4360
                                                                                                E-mail: rjacobs@manatt.com


   December 23, 2019

   ELECTRONICALLY FILED ON ECF

   Hon. Valerie E. Caproni
   U.S. District Judge
   U.S. District Court for the Southern District of New York
   40 Foley Square, Room 240
   New York, New York 10007

              Re:       EMI April Music Inc. v. West, Case No. 1:19-cv-02127-VEC

   Dear Judge Caproni:

           We represent plaintiffs EMI April Music Inc. and EMI Blackwood Music Inc.
   (collectively, “EMI”) in the above-referenced action (the “Action”), and write to apply to reopen
   the Action pursuant to Your Honor’s Order dated September 26, 2019 (the “Order”). (Dkt. 51)

           On September 25, 2019, counsel for EMI, on the one hand, and Defendants Kanye West
   and West Brands, LLC (collectively, “Defendants”), on the other hand, wrote Your Honor to
   alert the Court that the parties had reached an agreement in principle to settle the Action. (Dkt.
   50) The following day, Your Honor entered the Order, dismissing the Action with prejudice, but
   permitting the parties to apply within 30 days to reopen the Action upon a showing of “good
   cause . . . in light of the parties’ settlement”. (Dkt. 51) The deadline to reopen the Action was
   later extended to December 27, 2019. (Dkt. 55)

          Unfortunately, as of today’s date, the parties have been unable to finalize the terms of a
   settlement agreement, or to finally resolve related issues on which a settlement agreement would
   be conditioned. As a result, good cause exists, and EMI hereby applies, to reopen the Action. 1

          If the Court approves of this request, we respectfully request that it “So Order” this letter
   and direct the Clerk of Court to reopen the Action. We thank the Court for its consideration of
   this matter.

                                                                  Respectfully submitted,
                                                                  /s/ Robert A. Jacobs
                                                                  Robert A. Jacobs

   cc: All counsel of record (via ECF)


   1
       Notwithstanding the foregoing, the parties intend to continue to pursue settlement of the Action.


              11355 West Olympic Boulevard, Los Angeles, California 90064-1614 Telephone: 310.312.4000 Fax: 310.312.4224
Albany | Boston | Chicago | Los Angeles | New York | Orange County | Palo Alto | Sacramento | San Francisco | Washington, D.C.
   08844-00001/10930014.2
